DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species of Figure 3 in the reply filed on May 23, 2022 is acknowledged.
Claims 4-10 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.
Claim Objections
Claim 1 is objected to because of the following informalities:
the recitation “doe” in line 4 should read -- does --.  
Appropriate correction is required.
Drawings
The drawings are objected to because a connection between the “collection device” and “control device” in claims 1 and 11 is required in at least Figure 3, since the “control device” “execute[s] a control instruction according to the parameter” from the “collection device.”
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first side portion” in claims 3 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-3 and 11-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “air pressure” in lines 6 and 7 renders the claim indefinite, since it is unclear whether “air” is the same or different structure as the “first gas.”
Regarding claim 11, the recitation “air pressure” in lines 9 and 12 renders the claim indefinite, since it is unclear whether “air” is the same or different structure as the “first gas.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 11-13 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. (10,405,459).
	Campbell et al. disclose a heat dissipation system 100, comprising: 
an accommodation device 110 storing a first liquid 112 (below surface 126), the first liquid converting to a first gas 112 (above surface 126) in response to satisfying a first temperature condition, wherein an electronic apparatus 102 is arranged in the first liquid, the first liquid does not affect an operation of the electronic apparatus 102 (column 3, lines 57-58) and converts to the first gas through heat generated by the electronic apparatus 102, and the first temperature condition changes as a pressure in the accommodation device 110 changes; 
a collection device 111 configured to collect a parameter (box 616 in Figure 4) that indicates the pressure in the accommodation device 110; and 
a control device 106 configured to determine (box 620 in Figure 4) and execute a control instruction (box 640 in Figure 4) according to the parameter, the control instruction (box 640) including an instruction used to adjust the pressure (via volume change) in the accommodation device 110.  
Regarding claim 2, Figure 2 discloses in response to satisfying a second temperature condition, the first gas 112 (above surface 126) converts to the first liquid 112 (below surface 126), under a same air pressure condition, the second temperature condition being of lower temperature than the first temperature condition; 
the heat dissipation system 100 further comprising: 
a first conversion device 128 arranged in the accommodation device 110 and configured to generate a temperature that satisfies the second temperature condition, wherein: in response to the first gas getting close to or contacting the first conversion device 128, the first gas converts to the first liquid.  
Regarding claim 3, Figure 1 discloses the accommodation device 110 includes a first side portion (bottom side), the first side portion being a side portion covered by the first liquid 112 (below surface 126) after the accommodation device 110 stores the first liquid; 
the first conversion device 128 is arranged away from the first side portion and does not contact the first liquid, the first gas 112 (above surface 126) formed after the first liquid satisfies the first temperature condition moves toward the first conversion device 128; and 
the first liquid formed after the first gas gets close to or contacts the first conversion device that satisfies the second temperature condition moves toward the first side portion.  
Regarding claim 11, as applied to claim 1 above, the similar structure of Campbell et al. operates in a manner similar to the method limitations.
Regarding claim 12, as applied to claim 2 above, the similar structure of Campbell et al. operates in a manner similar to the method limitations.
Regarding claim 13, as applied to claim 3 above, the similar structure of Campbell et al. operates in a manner similar to the method limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763